                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RITA SCHMIDT LODUCA,           :
DONNA FREEMAN, and             :    CIVIL ACTION
LYNN WESLEY, Individually      :
On behalf of all others        :
Similarly situated,            :    NO. 21-CV-0954
                               :
                Plaintiffs     :
                               :
     vs.                       :
                               :
WELLPET LLC, et. al.,          :
                               :
                Defendants     :



                        MEMORANDUM AND ORDER

JOYNER, J.                                         July   7   , 2021


     This proposed class action is presently before this Court

on Motion of Defendant Berwind Corporation to Dismiss the claims

against it.   For the reasons outlined below, the Motion shall be

granted with leave to Plaintiffs to file an amended pleading as

to Moving Defendant.

                         Factual Background

     Plaintiffs Rita Schmidt Loduca, Donna Freeman and Lynn

Wesley are all residents of the Commonwealth of Pennsylvania

who allege that they purchased various pet food products

manufactured and sold by Defendant WellPet, LLC - specifically

its Wellness CORE, Wellness Complete Health, and Holistic Select


                                   1
dry dog foods.     The gist of the complaint, which Plaintiffs

purport to bring "individually and on behalf of all others

similarly situated," is that Defendants misrepresented the

appropriate daily feeding amounts for dogs by omitting that the

daily feeding instructions are only appropriate for the "highest

demand activity level and breed," causing Plaintiffs and members

of the class to purchase more of Defendants' dog food products

per day than was otherwise necessary and causing their canines

to eat excess and unhealthy amounts of food.           (Class Action

Complaint, ¶s 1-5).

      Plaintiffs further aver that as a result of having been

misled into purchasing more dog food than was "otherwise

necessary," they "expended additional unnecessary financial sums

and experienced a direct financial detriment."           (Compl., ¶ 6).

Plaintiffs claim that these misrepresentations were "fraudulent,

deceptive, misleading, unfair and/or false," and that "Defendant

WellPet LLC and its respective parent organization[s],

Defendant[s] Berwind Corporation" profited from them. 1

Plaintiffs therefore seek to recover damages and obtain

injunctive relief from Defendants under Pennsylvania state law



1  The complaint alleges that Defendant WellPet was "a wholly owned subsidiary
of Defendant Berwind Corporation from approximately 2008-2020," until it was
sold for an undisclosed amount to Clearlake Capital Group, L.P. (Compl., ¶s
19-21). Although Clearlake Capital Group, L.P. was also named as a defendant
to this lawsuit, the parties very recently stipulated on June 21, 2021, to
the dismissal of Clearlake as a party from this matter without prejudice.

                                      2
for breach of the implied warranty of merchantability, unjust

enrichment, negligent misrepresentation, fraud, civil conspiracy

and for violation of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, 73 P.S. §201, et. seq.   By the motion

here presented, Defendant Berwind Corporation moves to dismiss

Plaintiffs' claims against it pursuant to Fed. R. Civ. P.

12(b)(6).

            Legal Standards Governing 12(b)(6) Motions

    It is well-settled that a motion under Fed. R. Civ. P.

12(b)(6) may be granted only if, accepting all well-pleaded

allegations in the complaint as true and viewing them in the

light most favorable to the plaintiff, a court finds that the

plaintiff’s claims lack facial plausibility.   Warren General

Hospital v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011).    “While

a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitlement to relief’ requires

more than labels and conclusions and a formulaic recitation of

the elements of a cause of action will not do.”   Bell Atlantic

v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L.

Ed.2d 929, 940 (2007).   Stated otherwise, the onus is on the

plaintiff to plead “sufficient factual matter to show that the

claim is facially plausible” thereby enabling “the court to draw

the reasonable inference that the defendant is liable for the

                                 3
misconduct alleged.”   Warren General Hospital, supra,(quoting

Fowler v. UPMC Shadyside, 587 F.3d 203, 210 (3d Cir. 2009)).

Thus, the analysis is said to be two-fold.   First, a court

considering a motion to dismiss can begin by identifying

pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth.   Ashcroft v. Iqbal, 556

U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed.2d 868 (2009).

Second, when there are well-pleaded factual allegations, the

court should then assume their veracity and proceed to determine

whether they plausibly give rise to an entitlement to relief.

Id.

                             Discussion

      In its motion to dismiss, Berwind Corporation asserts that

Plaintiffs’ Complaint is “devoid… of any factual allegations as

to specific conduct by [it] that could give rise to its

liability,” but instead “merely label[s] Berwind as the ‘alter

ego’ of WellPet.”   (Berwind Corp. Mem. Of Law in Support of

Motion to Dismiss, at p. 2).   As the Supreme Court has

acknowledged, “[i]t is a general principle of corporate law

deeply ‘ingrained in our economic and legal systems’ that a

parent corporation (so-called because of control through

ownership of another corporation’s stock) is not liable for the

acts of its subsidiaries.”   United States v. Bestfoods, 524 U.S.

51, 61, 118 S. Ct. 1876, 1884, 141 L. Ed.2d 43 (1998).    See

                                 4
also, McGehean v. AF & L Insurance Company, Civ. A. No. 09-

CV01792, *11 - *12, 2009 U.S. Dist. LEXIS 92194, 2009 WL 3172763

at *3 (E.D. Pa. Oct. 2, 2009)("there is an initial presumption

that a parent corporation generally is not liable for the

wrongful acts of its subsidiaries simply because the parent

wholly owns the subsidiary"). The court may disregard the

corporate form and hold a parent liable for the acts of its

subsidiary only by piercing the corporate veil.   Spencer v.

Bloomingdale's King of Prussia, Civ. A. No. 17-3775, 2017 U.S.

Dist. LEXIS 209900, *12, 2017 WL 6525797, at *5 (E.D. Pa. Dec.

21, 2017).    And courts have held veil-piercing to be appropriate

'when the court must prevent fraud, illegality, or injustice, or

when recognition of the corporate entity would defeat public

policy or shield someone from liability for a crime.'"   Pearson

v. Component Technology Corp., 247 F.3d 471, 484 (3d Cir.

2001)(quoting Zubik v. Zubik, 384 F.2d 267,272 (3d Cir. 1967)).

     Another exception to the general rule that parent

corporations are not liable for the contractual obligations of

their subsidiaries arises when "the parent so dominates the

activities of a corporation that it is necessary to treat the

dominated corporation as an agent or alter ego of the

principal."   Id; Freedom Medical, Inc. v. Royal Bank of Canada,

No. 04-CV-5626, 2005 U.S. Dist. LEXIS 37836, at *31 - 32, 2005

WL 3597709, at *9 - 10 (E.D. Pa. Dec. 30, 2005)(quoting Jean

                                  5
Anderson Hierarchy of Agents v. Allstate Life Ins. Co., 2 F.

supp. 2d 688, 691 (E.D. Pa. 1998)).

     The Third Circuit has identified several factors for use in

determining whether, as a matter of federal common law, a

subsidiary is merely an alter ego of its parent.   Trinity

Industries, Inc. v. Greenlease Holding Co., 903 F.3d 333, 365

(3d Cir. 2018).   These include: failure to observe corporate

formalities, non-payment of dividends, the insolvency of the

debtor corporation at the time, siphoning of funds of the

corporation by the dominant stockholder, non-functioning of

other officers or directors, absence of corporate records, and

the fact that the corporation is merely a façade for the

operations of the dominant stockholder or stockholders … Gross

undercapitalization is also a factor."   Id.; Trustees, National

Elevator Industry Pension, Health Benefit & Educational Funds v.

Lutyk, 332 F.3d 188, 194 (3d Cir. 2003).

     In addition to the alter-ego exception, another theory

under which liability might arguably attach is that of agency.

"An agency relationship may be created by any of the following:

(1) express authority, (2) implied authority, (3) apparent

authority, and/or authority by estoppel."   Walton v. Johnson,

2013 PA Super 108, 66 A.3d 782, 786 (Pa. Super. 2013).   "The

basic elements of agency are the manifestation by the principal

that the agent shall act for him, the agent's acceptance of the

                                 6
undertaking and the understanding of the parties that the

principal is to be in control of the undertaking."            Washburn v.

Northern Health Facilities, Inc., 2015 PA Super 168, 121 A.3d

1008, 1012 (Pa. Super. 2015)(quoting Bradney v. Sakelson, 325

Pa. Super. 519, 473 A.2d 189, 191 (Pa. Super. 1984)).             "The

burden of establishing an agency relationship rests with the

party asserting the relationship."         Basile v. H & R Block, Inc.,

563 Pa. 359, 367-368, 761 A.2d 1115, 1120 (Pa. 2000).             "In

establishing agency, one need not furnish direct proof of

specific authority, provided it can be inferred from the facts

that at least an implied intention to create the relationship of

principal and agent existed."        L.J. Construction & Renovations

Corp.v. Bjornsen, 2020 Pa. Super. Unpub. LEXIS 523, 227 A.3d 411

(Pa. Super. 2020)(quoting Walton, 66 A.3d at 787 and

Commonwealth v. Maker, 716 A.2d 619, 623 (Pa. Super. 1988)).

However, agency is not assumed on a mere showing that one person

does an act for another.       Id.(quoting Walton, and Ferry v.

Fisher, 709 A.2d 399, 405 n.5 (Pa. Super. 1998)). 2



2 Interestingly, Plaintiffs alternatively argue in opposition to Moving
Defendant's dismissal motion that inasmuch as they properly pled their claim
for civil conspiracy in Count VI, these allegations are sufficient at this
stage to warrant denial of this 12(b)(6) motion. More particularly,
Plaintiffs note that they alleged that "WellPet, in concert with its parent
organization, Berwind, misrepresented the appropriate daily feeding amounts
for dogs on the labels of their dog food products…" (Pl's Memo. Of Law in
Opposition to Berwind's Motion to Dismiss, at p. 8). However, under the
"intra corporate conspiracy doctrine," an entity cannot conspire with one who
acts as its agent. General Refractors Co. v. Fireman's Fund Ins. Co., 337
F.3d 297 (3d Cir. 2003). Hence, even without deciding whether civil

                                      7
      In this case, Defendant quite correctly notes that the

Complaint avers only that "[u]pon information and belief,

Defendant WellPet LLC was a wholly owned subsidiary of … Berwind

Corporation" and that "… Berwind Corporation was the parent

organization and alter ego to WellPet LLC from approximately

2008 to 2020" when Berwind sold WellPet to Clearlake Capital

Group, L.P.    (Pl's Compl., ¶s 19-21).       The only other averment

of actionable wrongdoing against Moving Defendant is found in

paragraph 48 of the Complaint whereby Plaintiffs also allege

that "Defendants Berwind Corporation and Clearlake Capital

Group. L.P., by and through their wholly owned subsidiary,

Defendant WellPet LLC, became one of the leading

vendors/manufacturers that misrepresented and omitted … the

proper daily feeding directions for canine pets through the

labeling on its dry dog food brands." In all other respects, the

Complaint simply charges "the Defendants" with making various

misleading, deceptive, unfair, false and/or fraudulent

statements, advertisements, and/or misrepresentations about the

proper amounts of WellPet dry dog food products to feed dogs. In

the absence of any factual averments to suggest that the

"corporate veil" should be pierced, that Berwind somehow

manifested that WellPet should act for it, that WellPet accepted



conspiracy has or has not been properly pled, we decline to accept the
argument that the proper pleading of Count VI averts dismissal.

                                      8
that undertaking and/or that the parties understood that Berwind

was to be in control such that Berwind may therefore be held

liable for the undertakings of its subsidiary, we conclude that

dismissal of the Plaintiffs' complaint against Berwind is

appropriate.   See, Freedom Medical and Jean Anderson, both

supra.   In so holding, however, we are mindful of the admonition

that district courts should permit amendment of deficient

complaints unless it is apparent that an amendment would be

inequitable or futile.   See generally, Warner v. B. Pietrini &

Sons Construction, No. 14-3878, 588 Fed. Appx. 106, 108, 2015

U.S. App. LEXIS 192, 2015 WL 75264 (3d Cir. Jan. 7, 2015)(citing

Grayson v. Mayview Hospital, 293 F.3d 103, 106 (3d Cir. 2002));

Shane v. Fauver, 213 F.3d 113, 116-117 (3d Cir. 2000); USTAAD

Systems, Inc. v. iCap International Corp., Civ. A. No. 1:09-CV-

1149, 2010 U.S. Dist. LEXIS 71607, *5, 2010 WL 2838593, *2 (M.D.

Pa. July 16, 2010).   Given that we cannot definitively find that

amendment would be either inequitable or futile, leave to amend

shall be granted here.

     An Order follows.




                                 9
